EXHIBIT 10.2
 
 
AMENDMENT TO
WARRANT TO PURCHASE SHARES OF COMMON STOCK OF ZAP
 
This Amendment to the Warrant to Purchase Shares of Common Stock of ZAP (this
"Warrant Amendment") are made and entered into as of July 30, 2015, by and among
ZAP, a California corporation (the "Company") and China Electric Vehicle
Corporation, a British Virgin Island company (the "Holder").
 
 
 
RECITALS
 
A. The Company and the Holder are parties to that certain Warrant to Purchase
Shares of Common Stock of ZAP dated January 12, 2011, pursuant to which the
Holder has the right to purchase up to 20,000,000 shares of Common Stock (as
subject to adjustment pursuant to the terms of the warrant), as may be amended
from time to time (the "Warrant").
 
B. All capitalized terms set forth herein shall (unless otherwise defined
herein) have the meanings given to them in the Warrant.
 
C. The Company and the Holder desire to extend the expiration date of the
Warrant to December 31, 2016.
 
D. Pursuant to Section 11(a) of the Warrant, the Warrant may be amended by a
written instrument referencing the Warrant and signed by the Company and the
Holder.
 
 
 
AGREEMENT
 
NOW THEREFORE, the parties hereby agree as follows:
 
1.   AMENDMENT TO THE WARRANT.
 
1.1 Section 8 of the Warrant is hereby amended and restated in its entirety to
read as follows:
 
"Expiration of the Warrant.  This Warrant shall expire and shall no longer be
exercisable as of 5:00 p.m., Pacific time, on December 31, 2016.”
 
2.   NO OTHER AMENDMENTS.  Except as expressly set forth above, all of the terms
and conditions of the Note and the Warrant remain in full force and effect.
 
3.   GOVERNING LAW.  This Note Amendment and Warrant Amendment will be governed
by and construed in accordance with the laws of the State of California,
regardless of the laws that might otherwise govern under applicable principles
of conflicts of law.
 
4.   COUNTERPARTS.  This Note Amendment and Warrant Amendment may be executed in
any number of counterparts, each of which when so executed and delivered will be
deemed an original, and all of which together shall constitute one and the same
instrument.
 
5.   FACSIMILE SIGNATURES.  This Note Amendment and Warrant Amendment may be
executed and delivered by facsimile and upon such delivery the facsimile
signature will be deemed to have the same effect as if the original signature
had been delivered to the other party.  The original signature copy shall be
subsequently delivered to the other parties.  The failure to deliver the
original signature copy and/or the non receipt of the original signature copy
shall have no effect upon the binding and enforceable nature of this Note
Amendment and this Warrant Amendment.
 
 
 
 
 
 

--------------------------------------------------------------------------------

 
IN WITNESS WHEREOF, the parties hereto have executed this Amendment to the
Warrant to Purchase Shares of Common Stock of ZAP as of the date first written
above.
 
 
ZAP
 
By:  __________________________   
Name:  Chuck Schillings or Alex Wang
Title:    Co-CEO


 
 

 
IN WITNESS WHEREOF, the parties hereto have executed this Amendment to the
Warrant to Purchase Shares of Common Stock of ZAP as of the date first written
above.
 


 


 
 
CHINA ELECTRIC VEHICLE CORPORATION
 
By:  ___________________________  
Name:  Priscilla LU
Title:    Director


 
 
 
 
 
 
 
 
 
 
 
 
 